 

LLP.
LAW OFFICES

50 West Liberty Street, Suite 510

Snell & Wilmer

 

Reno, Nevada 89501
775-785-5440

NO

o fe& NSN DO on FP W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 19-50102-gs Doc 1076 Entered 08/14/19 15:54:38 Page 1 of 6

E-filed: August 14, 2019

Nathan G. Kanute (NV Bar No. 12413)
SNELL & WILMER L.L.P.

50 West Liberty Street, Suite 510
Reno, NV 89501

Telephone: (775) 785-5440

Facsimile: (775) 785-5441

Email: nkanute@swlaw.com

Donald L. Gaffney (admitted pro hac vice)
(AZ Bar No. 005717)

SNELL & WILMER L.L.P.

One Arizona Center, Suite 1900

400 East Van Buren Street

Phoenix, AZ 85004-2202

Telephone: (602) 382-6000

Facsimile: (602) 382-6070

Email: dgaffney@swlaw.com

Attorneys for Solarmore Management Services, Inc.

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In Re: Case No. 19-50102-gs - LEAD CASE
DOUBLE JUMP, INC., Chapter 7
Affects: Jointly administered

0 All Debtors

0 Double Jump, Inc. (19-50102-gs)
DC Solar Solutions, Inc. (19-50130-gs) JOINT EX PARTE MOTION FOR

DC Solar Distribution, Inc. (19-5013 1-gs) ORDER REQUIRING SCOTT WENTZ
O DC Solar Freedom, Inc. (19-50135-gs) TO APPEAR FOR EXAMINATION
PURSUANT TO FED. R. BANKR. P.
Debtors. 2004

 

 

 

 

Pursuant to Federal Rule of Bankruptcy Procedure 2004 and Local Rule 2004, Solarmore
Management Services, Inc.! (“Solarmore”) and Christina W. Lovato, Chapter 7 Trustee (the

“Tyustee”), by and through their respective undersigned counsel, respectfully applies to this Court

 

! Solarmore is the managing member of Solar Eclipse Investment Fund V, LLC; Solar Eclipse Investment
Fund VI, LLC; Solar Eclipse Investment Fund VII, LLC; Solar Eclipse Investment Fund VIII, LLC; Solar
Eclipse Investment Fund X, LLC; Solar Eclipse Investment Fund XI, LLC; Solar Eclipse Investment Fund
XII, LLC; Solar Eclipse Investment Fund XIV, LLC; Solar Eclipse Investment Fund XV, LLC; Solar
Eclipse Investment Fund XVI, LLC; Solar Eclipse Investment Fund XVII, LLC; Solar Eclipse Investment
Fund XVIII, LLC; Solar Eclipse Investment Fund XIX, LLC; Solar Eclipse Investment Fund XX1, LLC;
Solar Eclipse Investment Fund XXII, LLC; Solar Eclipse Investment Fund XXIII, LLC; Solar Eclipse
Investment Fund XXIV, LLC; Solar Eclipse Investment Fund XXVI, LLC; Solar Eclipse Investment Fund
XXVIII, LLC; and Solar Eclipse Investment Fund XXXI, LLC (collectively, the “Funds”).

4822-8522-3838

 
So OS IN DBD Wn F&F WD NY

rr
wo NO KF O&O

 

LLP.
LAW OFFICES
50 West Liberty Street, Suite 510
175-185-5440
—4
t

—=
wm

Reno, Nevada 89501

Snell & Wilmer
a

 

NO NO NO NY NY NY NY YY NY FY YE KF
oN TO AW BP WN FF OD Oo fo ™

 

 

Case 19-50102-gs Doc 1076 Entered 08/14/19 15:54:38 Page 2 of 6

for an ex parte order requiring Scott Wentz to appear as set forth in a subpoena to be issued
pursuant to Federal Rule of Bankruptcy Procedure 9016, at a time, place and date to be mutually
agreed upon by the parties, or if no such agreement is reached, upon no less than fourteen (14)
calendar days written notice by Solarmore and/or the Trustee for examination, regarding the
Debtor’s assets, liabilities, and financial condition.

This Motion is supported by the following Memorandum of Points and Authorities.

MEMORANDUM OF POINTS AND AUTHORITIES

FED. R. BANKR. P. 2004 provides, in relevant part, that upon motion of any party in
interest, the court may order the examination of the debtor or any other entity regarding the acts,
conduct, property, liabilities and financial conditions of the debtor, or any other matter which
affects the administration of the debtor’s estate or the debtor’s right to a discharge. Rule 2004
further provides that production of documents may be compelled at this examination.

Solarmore and the Trustee seeks to conduct oral examination relating to the Debtor’s
assets, liabilities, and financial affairs for the following reasons:

1, To ascertain the facts and circumstances surrounding the filing by the Debtor of
the above-captioned bankruptcy case (the “Petition”);

2. To determine the manner in which the Debtor has conducted its business affairs;

3. To ascertain a more complete picture of the assets, liabilities and the financial
condition of the Debtor; including, but not limited to information as to whether the Debtor

improperly diverted assets to other individuals or entities, whether or not affiliated with the

Debtor;

4, To ascertain the truth and veracity of information contained in the Debtor’s
schedules;

5. To ascertain and verify that the Debtor has not engaged in potential fraudulent

transfers, preferences and avoidable transfers;
6. To ascertain and verify the legal and business relationship between Mr. Wentz,

Montage Services, Inc. (“Montage”), Radius, and Vistra over the last four years, including the

4822-8522-3838

 
 

TEIEP:
LAW OFFICES
50 West Liberty Street, Suite 510
Reno, Nevada 89501
775-185-5440

 

Snell & Wilmer

N

o Se IN DBD Wn SP W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

Case 19-50102-gs Doc 1076 Entered 08/14/19 15:54:38 Page 3 of 6

management, operations involving Mr. Wentz, and any insurance that may cover or relate to Mr.
Wentz’s work;

7. To discuss billings from and payments to Montage, Radius, and Vistra over the
last four years.

The requested discovery from Scott Wentz is well within the scope of examination

permitted under FED. R. BANKR. P. 2004, which includes:

[t]he acts, conduct, or property or ... the liabilities and financial
condition of the debtors, or ... any matter which may affect the
administration of the debtor’s estate, or to the debtor’s right to a
discharge. In a ... reorganization case under chapter 11 of the
Code, ... the examination may also relate to the operation of any
business and the desirability of its continuance, the source of any
money or property acquired or to be acquired by the debtor for
purposes of consummating a plan and the consideration given or
offered therefore, and any other matter relevant to the case or to
the formulation of a plan.

WHEREFORE, Solarmore and the Trustee respectfully requests that this Court enter its
Order authorizing the examination of Scott Wentz as described herein. A proposed order is
attached as Exhibit 1.

DATED this 14" day of August 2019.

 

 

DATED this 14" day of August 2019. DATED this 14" day of August 2019.
SNELL & WILMER LLP. HARTMAN & HARTMAN

/s/Nathan G. Kanute /s/Jeffrey L. Hartman (with permission)
Nathan G. Kanute (NV Bar No. 12413) Jeffrey L. Hartman (NV Bar 1607)
50 West Liberty Street, Suite 510 510 West Plumb Lane, Suite B
Reno, NV 89501 Reno, NV 89509
Telephone: (775) 785-5440 Telephone: (775) 324-2800
EE GaTn pee bh Facsimile: (775) 324-1818
( Ge No OOS ae! Attorneys for Christina W. Lovato, Chapter 7
One Arizona Center, Suite 1900 Trustee

400 East Van Buren Street
Phoenix, AZ 85004-2202
Telephone: (602) 382-6000

Attorneys for Solarmore Management
Services, Inc.

4822-8522-3838

 
Case 19-50102-gs Doc 1076 Entered 08/14/19 15:54:38 Page 4 of 6

EXHIBIT |

EXHIBIT |
 

LLP.
LAW OFFICES
50 West Liberty Street, Suite 510

Snell & Wilmer

 

Reno, Nevada 89501
175-785-5440

oO CO NHN DB nA FP WO NYO —

mo NO NO NO NY NWN NY NN NO YH KR KR FF FF KF KF FEF FE eS
oN KN RN BR WHO NY KF ODO HO BN DH A FF WY WHY YF S&S

 

Case 19-50102-gs Doc1076 Entered 08/14/19 15:54:38

Nathan G. Kanute (NV Bar No. 12413)
SNELL & WILMER L.L.P.

50 West Liberty Street, Suite 510
Reno, NV 89501

Telephone: (775) 785-5440

Facsimile: (775) 785-5441

Email: nkanute@swlaw.com

Donald L. Gaffney (admitted pro hac vice)
(AZ Bar No. 005717)

SNELL & WILMER L.L.P.

One Arizona Center, Suite 1900

400 East Van Buren Street

Phoenix, AZ 85004-2202

Telephone: (602) 382-6000

Facsimile: (602) 382-6070

Email: dgaffney@swlaw.com

Attorneys for Solarmore Management Services, Inc.

Page 5 of 6

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

In Re:
DOUBLE JUMP, INC.,

Affects:

0) All Debtors

0 Double Jump, Inc. (19-50102-gs)

DC Solar Solutions, Inc. (19-50130-gs)
(] DC Solar Distribution, Inc. (19-5013 1-gs)
0 DC Solar Freedom, Inc. (19-50135-gs)

Debtors.

 

 

 

 

Case No. 19-50102-gs - LEAD CASE
Chapter 7

Jointly administered

ORDER GRANTING JOINT EX
PARTE MOTION FOR ORDER
REQUIRING SCOTT WENTZ TO
APPEAR FOR EXAMINATION
PURSUANT TO FED. R. BANKR. P.
2004

Date of Examination: TBD
Time of Examination: TBD

This Court having reviewed the Ex Parte Motion for Order Requiring Scott Wentz to

Appear for Examination Pursuant to Federal Rule of Bankruptcy Procedure 2004 (“Motion”)

4853-0597-4686

 
Snell & Wilmer

 

Lie

 

)EFICES

  

Oo fF ST NHN OH FP WD NO =

NO wo NbN NO NO WN NY NO NO eS KF KF YS HE SE Se Rel le
Co tN TO AW BP BHO NY KH OO OSD OH hh ULULelUlUlUMwGlULN UU lLCUO

 

 

Case 19-50102-gs Doc 1076 Entered 08/14/19 15:54:38 Page 6 of 6

submitted jointly by Solarmore Management Services, Inc.’ (“Solarmore”) and Christina W.
Lovato, Chapter 7 Trustee (the “Trustee”), and for good cause appearing;

IT IS HEREBY ORDERED that the Motion is GRANTED;

IT IS FURTHER ORDERED that Scott Wentz shall appear for an examination under
oath regarding the Debtor’s assets, liabilities, and financial condition, before a certified court
reporter at a time, place and date to be mutually agreed upon by the parties, or if no such
agreement is reached, upon no less than fourteen (14) calendar days written notice by Solarmore
and/or the Trustee for examination.

IT IS FURTHER ORDERED that oral examination shall continue from day to day, as
necessary.

IT IS SO ORDERED.

Respectfully Submitted By:

SNELL & WILMER L.L.P. HARTMAN & HARTMAN
/s/ Nathan G, Kanute

Nathan G. Kanute (NV Bar No. 12413)

50 West Liberty Street, Suite 510

Reno, NV 89501

/s/ Jeffrey L. Hartman
Jeffrey L. Hartman (NV Bar 1607)
510 West Plumb Lane, Suite B
Reno, NV 89509
Telephone: (775) 324-2800
Donald L. Gaffney (admitted pro hac vice) Facsimile: (775) 324-1818

: 1
One een re Suite 1900 Attorneys for Christina W. Lovato, Chapter 7
400 East Van Buren Street Trustee

Phoenix, AZ 85004-2202

Attorneys for Solarmore Management
Services, Inc.

HHH

 

1 Solarmore is the managing member of Solar Eclipse Investment Fund V, LLC; Solar Eclipse Investment Fund VI,
LLC; Solar Eclipse Investment Fund VII, LLC; Solar Eclipse Investment Fund VIII, LLC; Solar Eclipse Investment
Fund X, LLC; Solar Eclipse Investment Fund XI, LLC; Solar Eclipse Investment Fund XII, LLC; Solar Eclipse
Investment Fund XIV, LLC; Solar Eclipse Investment Fund XV, LLC; Solar Eclipse Investment Fund XVI, LLC;
Solar Eclipse Investment Fund XVII, LLC; Solar Eclipse Investment Fund XVIII, LLC; Solar Eclipse Investment
Fund XIX, LLC; Solar Eclipse Investment Fund XXI, LLC; Solar Eclipse Investment Fund XXII, LLC; Solar Eclipse
Investment Fund XXIII, LLC; Solar Eclipse Investment Fund XXIV, LLC; Solar Eclipse Investment Fund XXVI,
LLC; Solar Eclipse Investment Fund XXVIII, LLC; and Solar Eclipse Investment Fund XXXI, LLC (collectively, the
“Funds”),

-2-

4853-0597-4686

 
